In re Guy, Alan; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “D”, No. 313-214; to the Court of Appeal, Fourth Circuit, Nos. 94-KW-0442, 94-KW-1202.
Writ granted; application transferred to the district court. Relator has presented this Court with evidence that he has filed an application for post conviction relief. The district court is ordered to locate relator’s application and act on it or to allow relator to file anew.
CALOGERO, C.J., not on panel.